Citation Nr: 1605272	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-35 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for peripheral neuropathy of the upper bilateral extremities.  

2.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for peripheral neuropathy of the lower bilateral extremities.  

3.  Entitlement to service connection for a disability of the eyes, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Fred L. Caddell, Attorney at Law




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971, to include a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that, in pertinent part, denied the petition to reopen the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and further denied the claim of service connection for an eye disability.

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2015).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claims seeking entitlement to service connection for the right and left knee disabilities. Thus, the Board is granting this aspect of the Veteran's appeal. 

This matter was previously before the Board in April 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

The underlying de novo claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and the claim for entitlement to service connection for a disability of the eyes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied service connection for peripheral neuropathy of the upper and lower extremities on the basis that the evidence of record did not reflect a diagnosis of peripheral neuropathy that was incurred in service or within a year after his discharge.  

2.  Additional evidence received since the September 2003 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claims of service connection for peripheral neuropathy of the upper and lower extremities.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision which denied service connection for peripheral neuropathy of the upper and lower extremities is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the September 2003 rating decision is new and material, and the previously denied claims for service connection for peripheral neuropathy of the upper and lower extremities are reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

The Veteran contends that he has peripheral neuropathy in his upper and lower extremities that is either due to his in-service herbicide exposure, and/or secondary to his service-connected diabetes mellitus.  In the September 2003 rating decision, the RO denied the claim of service connection for peripheral neuropathy of the upper and lower extremities the basis that the medical evidence of record did not reflect a diagnosis of peripheral neuropathy in the upper and lower extremities.   The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision.  Thus, the September 2003 decision became final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claims.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The evidence associated with the claims file prior to the September 2003 rating decision includes, but is not limited to, the Veteran's service treatment records; an undated medical report reflecting a diagnosis of generalized polyneuropathy of undetermined etiology; the January 1997 VA neurological examination report; the private January 1997 electromyography (EMG) report; VA treatment records dated from December 1998 to August 2003; private medical records and progress notes issued from A.B., M.D., at Cornerstone Family Clinic, and dated from August 2001 to May 2003; and the August 2003 VA examination report.  The evidence associated with the claims file subsequent to the September 2003 rating decision includes, but is not limited to, the July 2004 VA examination report; the March 2008 VA examination report and July 2008 VA addendum; the May 2010 VA examination report; the July 2010 VA examination report and eye chart; the December 2010 VA examination report; a private examination report completed by the Veteran's private physician, D.F., D.O., and dated in July 2011; the February 2013 VA examination report; VA treatment records issued from the VA medical centers (VAMC) in Fayetteville, Arkansas, dated from August 2004 to April 2014; treatment records from St. Edward Mercy Medical Center; the Veteran's own lay assertions.  

In the March 2008 VA examination report, the VA examiner noted that results from the previous January 1997 electrodiagnostic study revealed generalized polyneuropathy.  Based on these test results, the VA examiner diagnosed the Veteran with generalized poly neuropathy.  In a report entitled "VA examination completed by Dr. [D.F., D.O.] on April 14, 2009]" and signed in July 2011, his physician wrote that the Veteran had a diagnosis of peripheral neuropathy, and marked that diabetic neuropathy may result from type 2 diabetes.  Along with this report, Dr. F. appears to have submitted progress notes dated in May 2010, which reflect the Veteran's complaints of pain and numbness in his hands, as well as an assessment of neuropathy of the bilateral hands.  

This evidence is new, in that it was not previously of record.  The Board finds that collectively, the March 2008 VA examination report, along with the July 2011 report issued by Dr. F. provide further discussion concerning whether the Veteran may have a diagnosis of peripheral neuropathy in his upper and lower extremities that was incurred in service.  In light of the fact that the RO in September 2003 denied the claim because the evidence did not reflect that the Veteran had a diagnosis of peripheral neuropathy, this new evidence relates to an unestablished fact necessary to substantiate the claims.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claims for service connection for peripheral neuropathy of the upper and lower extremities.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claims for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the upper extremities is reopened.

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the lower extremities is reopened


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  

Peripheral Neuropathy of the Upper and Lower Extremities

As discussed above, the Veteran contends that he has peripheral neuropathy in his upper and lower extremities as a result of his in-service herbicide exposure while serving in Vietnam, and/or secondary to his service-connected diabetes mellitus type II.  Unfortunately, the medical evidence of record remains unclear as to whether the Veteran has a clear and definite diagnosis of peripheral neuropathy in his upper and lower extremities.  

A January 1997 private treatment report issued through the treatment facility, Neurological Associates, reflects that the Veteran underwent a bilateral nerve conduction study, the results of which revealed an impression of "probable underlying generalized polyneuropathy, in view of the absent ulnar sensory responses bilaterally with normal conduction velocities."  The physician further identified signs of bilateral carpal tunnel syndrome, and recommended an MRI of the lumbar spine in light of the Veteran's complaints of tingling paresthesias in his feet that was more prominent in the right leg.  

During the March 2008 VA examination, the Veteran reported to experience numbness and a burning sensation in his left thigh, which he likened to a "bunch of needles sticking" whenever he walked.  The Veteran also reported to experience pain, numbness, and a burning sensation in the right upper thigh, as well as a tingling sensation in both feet.  He further stated that his hands felt tight all the time, and he had experienced ongoing pain and achiness in his hands for the past twenty-five years.  Upon reviewing the medical records, the VA examiner took note of the January 1997 electrodiagnostic report which revealed signs of generalized polyneuropathy, and diagnosed the Veteran with having generalized polyneuropathy.  When asked about the etiology of said disorder, the examiner responded that it was multifactorial, and included radiculopathy, diabetes, obesity and B12 deficiency.  

In the report entitled "V.A. Examination Completed by [Dr. D.F., D.O.] on April 14, 2009."  In the report, Dr. D.F. acknowledged familiarity with the VA rules and regulations, and noted that he had reviewed the Veteran's claims file dating all the way back to 1998.  According to Dr. D.F., he had been treating the Veteran for diabetes type II, hypertension, peripheral neuropathy, edema, and what appears to be written as arthritis, since August 1, 2008.  According to the examiner, diabetic neuropathy can result from type 2 diabetes, and can cause numbness and pain the hands and feet.  A May 2010 progress report reflects that the Veteran presented at this physician's office with complaints of pain/numbness in his hands.  After evaluating the Veteran, the VA examiner assessed him with having neuropathy in his bilateral hands.  

However, the Veteran was afforded a VA examination in connection to his claimed peripheral neuropathy in January 2014.  During this examination, the VA examiner noted the Veteran's complaints of chronic neuropathy involving the bilateral lower extremities and chronic edema since the 1990's.  According to the examiner, the January 1997 EMG/NCS (nerve conduction study) by the private neurologist revealed bilateral carpal tunnel syndrome affecting the upper extremities, "but showed no peripheral neuropathy affecting either the upper or lower extremities at that time."  The examiner reviewed the remainder of the Veteran's medical records which reflected his complaints of peripheral neuropathy, and/or symptoms of neurological problems throughout the years.  The Veteran also underwent an EMG/NCS study, the results of which were "remarkable for EMG changes consistent with chronic right L3-5 level radiculopathy on the right" and "active denervation in the L4/5 nerve roots."  The examiner further noted that the EMG/NCS test results revealed evidence of bilateral carpal tunnel syndrome affecting the upper extremity, which was severe on the right and moderate on the left, and "mild entrapment of the bilateral ulnar nerves at the level of the elbows."  Based on her review of the EMG findings, the VA examiner determined there to be no clear evidence of a generalized peripheral neuropathy, noting that the left sural sensory nerve was intact, and although the right sural sensory amplitude is diminished, this was to be expected given the Veteran's long history of edema which was worse on the right.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner determined that the Veteran did not have a diagnosis of diabetic peripheral neuropathy in his extremities, and the Veteran did not have any symptoms attributable to diabetic peripheral neuropathy.  

Unfortunately, the VA examiner did not provide an accurate assessment of the January 1997 EMG/NCS findings.  According to the examiner, the January 1997 EMG/NCS findings revealed signs of bilateral carpal tunnel syndrome in the upper extremities, but were absent any evidence of peripheral neuropathy affecting either the upper or lower extremities.  However, as discussed above, upon interpreting the January 1997 EMG/NCS results, the physician determined that the bilateral nerve conduction study revealed "probable underlying generalized polyneuropathy, in view of the absent ulnar sensory responses bilaterally with normal conduction velocities."  The Board is unclear as to the difference between polyneuropathy and peripheral neuropathy.  Moreover, the January 2014 VA examiner did not take these findings into consideration when rendering her decision.  She appears to have reviewed the claims file in full, and she provided a recitation of these records, including a number of the medical treatment records, VA examination reports, and diagnostic test findings.  However, her recitation of the record did not include an accurate discussion or reflection of the January 1997 EMG/NCS findings.  

In McClain v. Nicholson, the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See 21 Vet. App. 319, 321 (2007).  The Veteran originally filed the claim for service connection for peripheral neuropathy of the lower extremities in October 1996.  As such, even if the Veteran was not shown to have peripheral neuropathy at the time of the January 2014 examination, this does not relieve the examiner(s) of his or her obligation to address the Veteran's medical history and determine the nature and etiology of this disability since service and during the pendency of the claim.  (The Board recognizes that it is counterintuitive to address a disability that is not currently diagnosed, but this is what the Court required in McClain, even if the disability resolves.)

Therefore, the Board finds that the Veteran's claim of service connection for peripheral neuropathy of the upper and lower extremities must be remanded for a clarifying medical opinion.  

Eye Disability

The Veteran contends that he has a disability involving his eyes which he asserts is secondary to his service-connected diabetes.  Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran was afforded a VA examination for his claimed eye condition in March 2008, during which time he reported to have blurry vision in both eyes.  Upon conducting a comprehensive examination of the Veteran's eyes, the VA examiner observed mild nuclear sclerosis cataracts in both eyes.  The Veteran's uncorrected vision for objects within close range was 20/100 in the both eyes, and his uncorrected distance vision was 20/20 in the right eye, and 20/30 in the left eye.  Based on his evaluation of the Veteran's eyes, the VA optometrist diagnosed the Veteran with having diabetes with no evidence of diabetic related eye disease.  In the July 2008 VA addendum, the VA optometrist determined that the Veteran's nuclear sclerosis cataracts are less likely as not related to his diabetes mellitus.  In reaching this assessment, the VA examiner noted that although diabetics are more likely to develop age-related type cataracts at an earlier age than non-diabetics, "it is very difficult in most cases, if not impossible, to differentiate cataracts due to normal aging from cataracts caused by diabetes."  The examiner noted that the Veteran was a 62 year old male with mild age-related nuclear sclerosis cataracts, no other diabetic eye disease, and normal vision.  According to the examiner, "[t]his amount and type of cataracts is very normal for this veterans' age," and "is less likely as not related to this veteran's diabetes mellitus."  

At the July 2010 VA examination, after reviewing his claims file and evaluating the Veteran's eyes, the VA examiner diagnosed the Veteran with diabetes without ocular complications, and mild non-exudative macular degeneration left eye, not related to diabetes.  

In the February 2013 VA medical opinion, the same VA examiner who evaluated the Veteran in March 2008 and July 2010, reiterated that the Veteran had no diabetic related eye disease.  He (the VA examiner) noted that although he wrote "diabetic eye disease" in the section entitled "Problem associated with diagnosis," this statement was not the actual diagnosis but rather a restatement of the problem claimed by the Veteran.  According to the examiner, although the Veteran claimed to have a diabetic eye disease, the examinations showed he did not have any diabetic related eye disease.  As such, the examiner determined that the conclusion reached in the diagnosis section were the appropriate statements to assess.  

Although the Veteran has not been diagnosed with a diabetic related eye disease, he has been diagnosed with mild nuclear sclerosis cataracts and mild non-exudative macular degeneration left eye.  However, while VA examiner determined that these disorders were not related to his diabetes mellitus, he did not address the question of whether the Veteran's currently diagnosed eye disorders were aggravated by his service-connected diabetes mellitus type II.  

As such, this claim unfortunately presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is necessary to address the currently diagnosed eye disability--including whether the eye disorder(s) were aggravated by the service-connected diabetes mellitus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4)  (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191   (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c)  (West 2015).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1  Schedule the Veteran for a VA examination with a VA neurologist to determine the nature and etiology of any peripheral neuropathy present.  The paperless claims folder, to include all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the January 1997 EMG/NCS report which reflected an impression of "probable underlying generalized polyneuropathy" and the January 2014 electrodiagnostic findings which were absent evidence of a generalized peripheral neuropathy.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of peripheral neuropathy in the upper and/or lower extremities.  For any peripheral neuropathy diagnosed on examination, OR during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  If the examiner finds that any peripheral neuropathy diagnosed on examination, or during the pendency of the claim which has since resolved, did not have its clinical onset in service, then he/she should discuss whether it is at least as likely as not (i.e., a 50 percent probability or greater), that the Veteran's peripheral neuropathy was proximately due to, or aggravated by, his service-connected diabetes mellitus.   The examiner should address the January 1997 EMG/NCS findings when rendering his/her opinion, and specifically, he/she should discuss the differences between generalized polyneuropathy and peripheral neuropathy.  

The examiner should understand that even if the Veteran's peripheral neuropathy has since resolved, if the Veteran was diagnosed with having peripheral neuropathy of the upper/lower extremities anytime during the pendency of the claim (since October 1996), he or she must provide an opinion addressing whether a previous diagnosis of peripheral neuropathy made anytime during the pendency of the claim (since October 1996) is/was at least as likely as not related to the Veteran's military service, and/or secondary to his service-connected diabetes mellitus.  In answering this question, the examiner should address any assertions made by the Veteran reflecting ongoing treatment for peripheral neuropathy since service.  The examiner should set forth the medical rationale for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The examiner should provide a rationale upon which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

2.  Then, the AOJ should refer the paperless claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the same examiner who evaluated the Veteran in March 2008, July 2010, and February 2013, or another VA optometrist with appropriate expertise if this examiner is unavailable.  Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that any of the Veteran's disabilities of the eye (mild nuclear sclerosis cataracts and mild non-exudative macular degeneration left eye), were proximately due to, or aggravated by his service-connected diabetes mellitus.  If aggravated, specify the baseline of the eye disorder(s) prior to aggravation, and the permanent, measurable increase in the eye disorder(s) resulting from the aggravation.  A complete rationale should be provided for all opinions expressed.  

If the VA examiner finds that the Veteran's eye disorder(s) was/were not caused or aggravated by his service-connected eye disorder(s), then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

(If the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled with a VA optometrist and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b)  (2015).  The VA examiner should provide the opinions requested above.) 

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and his  attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


